Exhibit 10.2

RADIAN VOLUNTARY DEFERRED

COMPENSATION PLAN FOR OFFICERS

Amended and Restated Effective as of November 12, 2009

Adopted by the Board of Directors on November 12, 2009

Radian Group Inc. (“Company”) currently maintains the Radian Voluntary Deferred
Compensation Plan for Officers (“Plan”). The Plan was originally established by
the Company’s Board of Directors effective October 19, 1999. The Plan was
amended and restated effective December 12, 2005 (“2005 Plan”) to incorporate
the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (“Code”). The Plan was again amended and restated as of January 1, 2008
to comply with section 409A of the Code, to provide for transition elections
under section 409A of the Code and to make other appropriate changes.

Amounts that were earned and vested as of December 31, 2004 are intended to be
“grandfathered” for purposes of section 409A of the Code (“Grandfathered
Deferrals”). Distribution of the Grandfathered Deferrals shall be governed by
the Plan as in effect on October 3, 2004, consistent with the “grandfather”
provisions of section 409A of the Code, as set forth in Exhibit A hereto.

ARTICLE I—Definitions

Section 1.01 “Account” shall mean a bookkeeping record of the accumulated
contributions determined for each Participant, including any earnings credited
to or debited from such contributions. Except as provided in Section 3.08, a
Participant’s Account shall be fully vested and nonforfeitable at all times.

Section 1.02 “Benefit Commencement Date” means the date irrevocably elected by
the Participant pursuant to Section 2.04, or such later date as elected by the
Participant pursuant to Section 2.05. As part of Participant’s initial deferral
election made with respect to Compensation earned in a given Plan Year, the
Participant may elect a specific distribution date or may elect to commence
distribution of his or her benefits under the Plan upon his or her termination
of employment. If a Participant does not make an election to commence payment
upon termination of employment in the initial deferral election, the Participant
may not later make an election to commence payment upon termination of
employment pursuant to a re-deferral election under Section 2.05.

Section 1.03 “Board” means the Board of Directors of Radian Group Inc.

Section 1.04 “Code” means the Internal Revenue Code of 1986, as amended.

Section 1.05 “Company” means Radian Group Inc., a Delaware corporation, and its
corporate successors and assigns, and any Subsidiary which is authorized by the
Board to adopt this Plan by action of its board of directors or other governing
body.

 



--------------------------------------------------------------------------------

Section 1.06 “Committee” means the Compensation and Human Resources Committee of
the Board.

Section 1.07 “Compensation” means any bonus amounts payable to Participants
under the Radian Group Inc. STI/MTI Incentive Plan for Executive Employees or
the Radian Group Inc. STI Incentive Plan for Employees Classified in Salary Bank
1 through Assistant Vice President.

Section 1.08 “Contingent Deferred Obligation” means the total amount of the
Company’s contingent liability for payment of deferred benefits under the Plan.

Section 1.09 “Deferred Compensation” means the amount of Compensation that a
Participant has irrevocably elected to defer under the terms of this Plan.

Section 1.10 “Disabled” or “Disability” means a physical or mental condition of
a Participant resulting from bodily injury, disease, or mental disorder which
renders the Participant incapable of continuing any gainful occupation and which
condition constitutes total disability under the federal Social Security Act
then in effect. A determination of Disability shall be made in accordance with
the requirements of section 409A of the Code.

Section 1.11 “Eligible Executive” means an executive of the Company or of a
Subsidiary who has the rank of Senior Vice President or higher and such other
officers of the Company as the Committee may designate.

Section 1.12 “Participant” means an Eligible Executive who elects to participate
in the Plan, and further differentiated as follows:

(a) “Active Participant”: A Participant who is an employee of the Company at the
time in question.

(b) “Inactive Participant”: A Participant who is not an employee of the Company
at the time in question (including as a result of the Participant’s death or
Disability).

Section 1.13 “Plan” means this Voluntary Deferred Compensation Plan for
Officers, as it may be amended from time to time.

Section 1.14 “Plan Year” means the calendar year during which a Participant’s
Compensation is earned.

Section 1.15 “Retirement” means a Participant’s termination of employment with
the Company and its Subsidiaries after attaining eligibility for retirement
under Radian’s Pension Plan.

Section 1.16 “Subsidiary” means a company of which the Company owns, directly or
indirectly, at least a majority of the shares having voting power in the
election of directors or other governing body.

 

2



--------------------------------------------------------------------------------

ARTICLE II—Designation of Participants and Payment of Account

Section 2.01 Each employee who is eligible to participate in the Plan shall
complete such forms and provide such data as are reasonably required by the
Committee as a precondition to Plan participation.

Section 2.02

(a) Each Participant must fully complete the deferral election form provided by
the Company irrevocably electing to reduce his or her Compensation by an amount
equal to between 10% and 100% in increments of 5% only. By making such election,
the Participant shall for all purposes be deemed conclusively to have consented
to the provisions of the Plan and to all subsequent amendments thereto. Such
forms must be filed prior to January 1 of the Plan Year for which the election
is to be effective, or at such earlier time as may be set by the Committee in
its sole discretion. If the election applies to a multi-year performance period,
such election shall be filed prior to January 1 of the first Plan Year of the
performance period.

(b) Notwithstanding the foregoing, if an employee first becomes an Eligible
Executive in the middle of a Plan Year, the Eligible Executive may elect to
defer a percentage of his or her Compensation for such Plan Year so long as the
Eligible Executive files the deferral election form provided by the Company,
irrevocably electing to reduce his or her Compensation by an amount equal to
between 10% and 100% in increments of 5% only, on or before the date that is 30
days after the date on which the employee first becomes an Eligible Executive.
The deferral election shall apply only to Compensation earned with respect to
services performed after the date on which the Eligible Employee files his or
her deferral election form.

(c) A separate deferral election must be filed for each Plan Year. With respect
to a multi-year performance period, the deferral election will apply to the
entire performance period. For each multi-year performance period beginning on
or after January 1, 2010, a Participant may make a separate deferral election
with respect to the STI Bonus, if any, and the MTI Bonus, if any, payable to the
Participant under the Radian Group Inc. STI/MTI Incentive Plan for Executive
Employees; provided, however, that for purposes of clarity, an election with
respect to the MTI Bonus (if based on a multi-year performance period) must be
filed in accordance with Section 2.02(a) prior to January 1 of the first Plan
Year of the performance period.

Section 2.03 A Participant may elect to receive his or her Account balance in a
single sum payment or annual installment payments over a term of ten years.
Subject to Section 2.05, the form in which the Participant elects to receive
payment of his or her Account balance shall be irrevocably elected on the
Participant’s deferral election form as described in Section 2.02 above.

Section 2.04

(a) On the Plan deferral election form described in Section 2.02, a Participant
may elect to receive or commence payment of his or her Account balance, in the
form elected in Section 2.03, either (i) in January of any year which is at
least two years following the Plan Year (or the end of the performance period,
if applicable) for which such election is made, or (ii) in January of the year
immediately following his or her termination of employment.

 

3



--------------------------------------------------------------------------------

(b) Subject to Section 2.05, the date on which the Participant irrevocably
elects to receive, or commence receiving, payment of his or her Account balance
shall be elected on the Participant’s deferral election form as the Benefit
Commencement Date. However, if the Participant designates a specified date as
the Benefit Commencement Date and the Participant’s employment with the Company
and its Subsidiaries terminates before that specified date as a result of the
Participant’s death, Disability or Retirement, the Benefit Commencement Date
shall be the first to occur of (i) the specified date, (ii) in the event of the
Participant’s death, the date described in Section 4.01, or (iii) in the event
of the Participant’s Retirement or Disability, the date described in
Section 5.03.

(c) Notwithstanding anything in the Plan to the contrary, the payment dates for
all Grandfathered Deferrals shall be determined pursuant to Exhibit A.

Section 2.05

(a) For amounts other than Grandfathered Deferrals, a Participant shall have the
option of postponing an elected Benefit Commencement Date by making an
irrevocable election to defer payment at least 12 full months before
distributions under the Plan related to that Benefit Commencement Date are
scheduled to commence. Such re-deferral shall be for at least five years from
the year of the Benefit Commencement Date, and shall not take effect until at
least 12 months after the date on which the re-deferral election is made. A
Participant may not, in connection with a re-deferral made under this
Section 2.05, elect to receive a distribution of amounts related to a Benefit
Commencement Date upon his or her termination of employment.

(b) If a Participant elected termination of employment as the Benefit
Commencement Date on his or her original deferral election form, the Participant
may re-defer the Benefit Commencement Date by making an irrevocable election to
defer payment at least 12 full months before distributions under the Plan
related to that Benefit Commencement Date are scheduled to commence. Such
re-deferral shall be for at least five years from the date on which payment
would otherwise be made under the existing election, and shall not take effect
until at least 12 months after the date on which the re-deferral election is
made.

(c) In connection with a re-deferral election under this Section 2.05, a
Participant may also change the form in which the Participant elected to receive
his or her Account balance under Section 2.03 at the applicable Benefit
Commencement Date.

(d) A Participant may postpone the elected Benefit Commencement Date and change
the form of payment relating to that Benefit Commencement Date on one or more
occasions in accordance with this Section 2.05. A Participant shall make the
elections on a form designated by the Committee.

(e) For re-deferral elections made after December 31, 2008 with respect to
amounts other than Grandfathered Deferrals, the Participant’s new Benefit
Commencement Date (as designated in the re-deferral election) shall not be
accelerated if the Participant terminates employment, other than on account of
Disability or death or as otherwise permitted by section 409A.

 

4



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, elections may be made on or before
December 31, 2008 under the transitional rules set forth in section 409A,
pursuant to Section 2.06 below.

Section 2.06 To the extent permitted under section 409A and the regulations
issued thereunder, Participants may make new payment elections on or before
December 31, 2008 with respect to the time and form of payment of amounts other
than Grandfathered Deferrals, provided that a Participant shall not be permitted
in calendar year 2008 (i) to change payment elections with respect to amounts
that the Participant would otherwise receive in 2008 or (ii) to cause payments
to be accelerated into 2008. The Committee shall determine the available payment
forms, times, and other terms relating to new payments elections made under the
409A transition rules.

Section 2.07 All re-deferral elections made with respect to Grandfathered
Deferrals shall be governed by Exhibit A.

ARTICLE III—Contingent Future Payments, Earnings, Investments and Forfeitures

Section 3.01 The Committee shall cause an Account to be kept in the name of each
Participant, which shall reflect the value of the Contingent Deferred Obligation
payable to such Participant or beneficiary under the Plan. Each Account shall be
maintained for bookkeeping purposes only. Neither the Plan nor any of the
Accounts established under the Plan shall hold any actual funds or assets.

Section 3.02

(a) As soon as practicable after each year, each Active Participant’s Account
shall be credited with earnings and debited with losses in accordance with the
rate of return option elected by the Participant. The rate of return options
available under the Plan are:

(i) For investment elections in effect prior to January 1, 2008, an annual rate
of return equal to 200 basis points in excess of the average yield on 30-year
U.S. Treasuries in effect on the last business day of each month of the year.

(ii) For investment elections in effect prior to January 1, 2008, an annual rate
of return equal to the change in the market value of the Company’s Common Stock
(positive or negative) for the year.

(iii) The return on a hypothetical investment in one or more investment funds
designated by the Committee, which constitute a “predetermined actual
investment” as described in the regulations issued under section 409A of the
Code.

(b) Under alternative 3.02(a)(iii), beginning January 1, 2008, each Active
Participant may invest amounts held in his or her Account among the available
investment alternatives selected by the Committee for purposes of measuring
investment return for the investment of the Participant’s Deferred Compensation
for each Plan Year. The investment funds shall be used only for purposes of
measuring the return on the Participant’s Account, and no Participant shall have
any interest in any actual investment fund. The Company shall calculate the
return on the hypothetical investments in investment funds on a quarterly or
more frequent basis.

 

5



--------------------------------------------------------------------------------

(c) The Committee shall establish procedures by which Active Participants can
change their investment elections among the available investment alternatives,
with such changes to be effective as of the first day of the calendar quarter
following the date of the election, except as otherwise determined by the
Committee. Any changes with respect to the Common Stock investment return shall
be subject to applicable securities laws and Company policies.

(d) Effective January 1, 2008, for elections made in December 2007 and
thereafter, no Participant may make a new election (including a re-deferral
election) to designate an investment return based on alternative 3.02(a)(i) or
3.02(a)(ii). Elections in effect prior to January 1, 2008 with respect to
alternative 3.02(a)(i) or 3.02(a)(ii) shall remain in effect according to their
terms, unless the Active Participant elects to designate an investment fund for
measuring investment return as described in alternative 3.02(a)(iii) above.

(e) Prior to January 1, 2008, if a Participant elected alternative 3.02(a)(ii)
above with regard to any deferred amount, such deferred amount was increased by
20%. If in the two years following the year of such deferral, the Participant
(i) leaves the Company’s employ for any reason other than on account of his or
her death, Disability or Retirement, or (ii) makes an election under
Section 5.04 of this Plan or under Section 3.09 of Exhibit A to withdraw all or
any part of such deferred amount, then such 20% increase and the return
associated with such increase shall be deducted from his or her Account. (For
example, if in a given year, the Participant deferred $100,000 and elected
return option 3.02(a)(ii) above with regard to such amount, the Participant’s
Account was credited with $120,000 and the Common Stock return was applied to
the full $120,000. If at any point in the two years following the year of such
deferral, the Participant elects an early payment of all or any part of such
amount or leaves the Company’s employ for any reason other than his or her
death, Disability or Retirement, $20,000 and any return associated with such
$20,000 shall be deducted from his or her Account.)

Section 3.03

(a) For Participants who are Inactive Participants as of January 1, 2008, as
soon as practicable after each year, each Inactive Participant’s Account shall
be credited with earnings based upon: (i) the average yield on 5-year U.S.
Treasuries on the last business day of each month of such year plus 100 basis
points if the Inactive Participant left the Company’s employ because of his or
her death, Disability or Retirement, or (ii) the average yield on 30-year U.S.
Treasuries on the last business day of each month of such year if the Inactive
Participant left the Company’s employ for any other reason.

(b) For Participants who become Inactive Participants on or after January 1,
2008, each Inactive Participant’s Account shall be credited with earnings or
losses each year based upon the return of a hypothetical bond fund designated by
the Committee.

(c) A Participant who leaves the Company’s employ shall have the rate of return
he or she selected in accordance with Section 3.02 applied to his or her
Deferred Compensation until the date on which the Participant terminates
employment status. The rate of return for Inactive Participants provided under
this Section 3.03 shall be applied to the Deferred Compensation from the date of
the Participant’s termination of employment until such Deferred Compensation is
distributed.

 

6



--------------------------------------------------------------------------------

Section 3.04 Each Participant’s Account shall be credited with the amount of
Deferred Compensation for a Plan Year as of the date such Deferred Compensation
would have been paid to the Participant had it not been deferred in accordance
with this Plan. All earnings or losses thereon shall be prorated accordingly.

Section 3.05 If a Participant receives a distribution from his or her Account,
the Company shall credit earnings or losses on the Participant’s Account for the
portion of the year preceding the distribution date.

Section 3.06 Until deferred benefits hereunder are distributed in accordance
with the terms of the Plan, the interest of each Participant and beneficiary
therein is contingent only and is subject to forfeiture as provided in
Section 3.08. Title to and beneficial ownership of any assets, whether cash or
investments, which the Company may set aside or earmark to meet its Contingent
Deferred Obligation hereunder shall at all times remain in the Company. All Plan
Participants and beneficiaries are general unsecured creditors of the Company
with respect to the benefits due hereunder, and the Plan constitutes an
agreement by the Company to make benefit payments in the future. It is the
intention of the Company that the Plan be considered unfunded for tax purposes.

Section 3.07 In order to meet its Contingent Deferred Obligations hereunder,
funds may be set aside or earmarked by the Company. These funds may be kept in
cash, or invested and reinvested, at the discretion of the Committee. The
Company may, but is not required to, establish a grantor trust which may be used
to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder. Such reserves shall at all
times be subject to the claims of the Company’s creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder.

Section 3.08 The contingent right of a Participant or beneficiary to receive
future payments hereunder shall be forfeited upon the occurrence of any one or
more of the following events:

(a) If the Participant is discharged from employment by the Company or a
Subsidiary for acts which constitute willful misconduct in connection with the
performance of the Participant’s duties to the Company or a Subsidiary, and such
conduct shall have been materially harmful to the Company or a Subsidiary,
including, but without limiting the generality of the foregoing,
misappropriation of funds or property of the Company or a Subsidiary, securing
or attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company or a Subsidiary, or committing the Company
or a Subsidiary to any transaction adverse to its respective interests except as
a result of a good faith error in judgment, or

(b) If the Participant shall enter into a business or employment which the
Committee determines to be (i) detrimentally competitive with the business of
the Company or a Subsidiary, and (ii) substantially injurious to the Company’s
financial interests.

 

7



--------------------------------------------------------------------------------

ARTICLE IV—Death Benefits

Section 4.01 In the event that a Participant dies prior to his or her Benefit
Commencement Date, the Participant’s Account shall accrue earnings or losses
thereafter in accordance with Section 3.03 until such time as the Account is
distributed. The beneficiary of such Participant shall receive as a death
benefit a single sum equal to the entire value of the Account in January of the
year immediately following the Participant’s death.

Section 4.02 In the event that a Participant dies after his or her Benefit
Commencement Date, the beneficiary of such Participant shall receive as a death
benefit a single sum equal to the entire value of the Account within 60 days
following the Participant’s death.

Section 4.03 Notwithstanding anything in the Plan to the contrary, the payment
of benefits with respect to all Grandfathered Deferrals shall be determined
pursuant to Exhibit A.

ARTICLE V—Payment of Benefits

Section 5.01

(a) A Participant shall be paid the value of his or her Account (or portion
thereof) beginning within 60 days after the Benefit Commencement Date in a
single sum or in periodic installment payments payable annually for ten years as
irrevocably elected by the Participant. The Participant’s Account will continue
to be credited with earnings or losses calculated in accordance with his or her
elections until the date upon which the Participant’s entire Account balance is
distributed.

(b) Notwithstanding anything in the Plan to the contrary, with respect to
amounts other than Grandfathered Deferrals, if a Participant’s distribution is
to commence, or be paid upon, separation from service, payment of the
distribution shall be delayed for a period of six months after the Participant’s
separation from service, if the Participant is a “specified employee” as defined
under section 409A of the Code (as determined by the Committee) and if required
pursuant to section 409A of the Code (“six-month delay”). If payment is delayed,
the Participant’s distribution shall commence, or be paid, within 30 days of the
date that is the six-month anniversary of the Participant’s separation from
service. If the Participant dies during the six-month delay, the accumulated
postponed amount shall be paid as described in Section 4.02.

(c) If the Participant has elected to receive his or her Account in annual
installments, the first annual installment shall become payable on the Benefit
Commencement Date (subject to the section 409A six-month delay requirement, if
applicable). All subsequent installment payments shall be made each year on the
anniversary of the date upon which the initial installment payment was made
under this Section 5.01(c), including a payment date which was delayed as a
result of the six-month delay. The Participant’s Account will continue to be
credited with earnings or losses calculated in accordance with his or her
elections until the date on which the Participant’s entire Account balance is
distributed. Each annual payment shall be calculated by dividing the remaining
value of the Account (or portion thereof) by the number of remaining annual
installment payments to be made to the Participant.

(d) Notwithstanding anything in the Plan to the contrary, the payment of
benefits with respect to all Grandfathered Deferrals shall be determined
pursuant to Exhibit A.

 

8



--------------------------------------------------------------------------------

(e) Notwithstanding anything in the Plan to the contrary, if the applicable
performance period ends after the date on which a payment is to be made under
the Plan, the payment date (the Benefit Commencement Date or the date described
in Section 4.01, if applicable) for the Deferred Compensation attributable to
that performance period shall be the later of (i) the date otherwise specified
in the Plan, or (ii) January of the calendar year following the end of the
performance period.

Section 5.02 A Participant’s death benefit shall be payable to the Participant’s
beneficiary as set forth in Article IV.

Section 5.03

(a) In the event of the Participant’s termination of employment with the Company
and its Subsidiaries on account of Disability prior to his or her selected
Benefit Commencement Date, the Participant’s Benefit Commencement Date shall be
adjusted to the January following the Participant’s termination of employment on
account of Disability, subject to the six-month delay described in 5.01(b), if
applicable.

(b) In the event of the Participant’s Retirement prior to his or her selected
Benefit Commencement Date, the Participant’s Benefit Commencement Date shall be
adjusted to the January following the Participant’s Retirement, subject to the
six-month delay described in 5.01(b), if applicable.

(c) The Participant’s Account shall be paid in the form elected by the
Participant on his deferral election form pursuant to Section 2.03 (i.e., in a
single sum payment or annual installment payments over a term of ten years).

(d) Notwithstanding the foregoing, if a Participant made a re-deferral election
under Section 2.05 after December 31, 2008 with respect to amounts other than
Grandfathered Deferrals, the Participant’s Account attributable to such
re-deferred amounts may not be distributed until the Benefit Commencement Date
designated in the re-deferral election, except in the event of the Participant’s
Disability or death or as otherwise permitted by section 409A.

(e) Notwithstanding anything in the Plan to the contrary, the payment of
benefits with respect to all Grandfathered Deferrals shall be determined
pursuant to Exhibit A.

Section 5.04 For amounts other than Grandfathered Deferrals, a Participant may
elect to be paid all or any part of such amounts plus earnings thereon in the
event such funds are needed in connection with an “unforeseeable emergency” (as
determined by the Committee in accordance with applicable law). For purposes of
this Section 5.04, an “unforeseeable emergency” is a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary, or the Participant’s
dependent (as defined in section 152 of the Code, without regard to sections
152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance), or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Unforeseeable emergency shall be administered in accordance
with section 409A of the Code.

 

9



--------------------------------------------------------------------------------

Section 5.05

(a) Any claim by a Participant or a beneficiary (hereafter the “Claimant”) for
benefits shall be submitted in writing to the Committee. The Committee shall be
responsible for deciding whether such claim is payable, or the claimed relief
otherwise is allowable, under the provisions and rules of the Plan (a “Covered
Claim”). The Committee otherwise shall be responsible for providing a full
review of the Committee’s decision with regard to any claim, upon a written
request.

(b) Each Claimant or other interested person shall file with the Committee such
pertinent information as the Committee may specify, and in such manner and form
as the Committee may specify; and such person shall not have any rights or be
entitled to any benefits, or further benefits, hereunder, as the case may be,
unless the required information is filed by the Claimant or on behalf of the
Claimant. Each Claimant shall supply, at such times and in such manner as may be
required, written proof that the benefit is covered under the Plan. If it is
determined that a Claimant has not incurred a Covered Claim or if the Claimant
shall fail to furnish such proof as is requested, no benefits, or no further
benefits, hereunder, as the case may be, shall be payable to such Claimant.

(c) Notice of any decision by the Committee with respect to a claim generally
shall be furnished to the Claimant within 90 days following the receipt of the
claim by the Committee (or within 90 days following the expiration of the
initial 90 day period in any case where there are special circumstances
requiring extension of time for processing the claim). If special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished by the Committee to the Claimant.

(d) Commencement of benefit payments shall constitute notice of approval of a
claim to the extent of the amount of the approved benefit. If such claim shall
be wholly or partially denied, such notice shall be in writing. If the Committee
fails to notify the Claimant of the decision regarding their claim in accordance
with this section, the claim shall be “deemed” denied, and the Claimant then
shall be permitted to proceed with the claims review procedure provided for
herein.

(e) Within 60 days following receipt by the Claimant of notice of the claim
denial, or within 60 days following the date of a deemed denial, the Claimant
may appeal denial of the claim by filing a written application for review with
the Committee. Following such request for review, the Committee shall fully
review the decision denying the claim. The decision of the Committee then shall
be made within 60 days following receipt by the Committee of a timely request
for review (or within 120 days after such receipt, in a case where there are
special circumstances requiring an extension of time for reviewing such denied
claim). The Committee shall deliver its decision to the Claimant in writing. If
the decision on review is not furnished within the prescribed time, the claim
shall be deemed denied on review.

(f) For all purposes under the Plan, the decision with respect to a claim (if no
review is requested) and the decision with respect to a claims review (if
requested), shall be final, binding and conclusive on all Participants,
beneficiaries and other interested parties, as to all matters relating to the
Plan and Plan benefits. Further, each claims determination under the Plan shall
be made in the absolute and exclusive discretion and authority of the Committee.

 

10



--------------------------------------------------------------------------------

Section 5.06 If a Participant or beneficiary entitled to receive any benefits
hereunder is a minor or is determined to be legally incapable of giving valid
receipt and discharge for such benefits, benefits will be paid to such person as
the Committee may designate for the benefit of such Participant or beneficiary.
Such payments shall be considered a payment to such Participant or beneficiary
and shall, to the extent made, be deemed a complete discharge of any liability
for such payments under the Plan.

Section 5.07 The Committee shall make all reasonable attempts to determine the
identity and/or whereabouts of a Participant or a Participant’s beneficiary
entitled to benefits under the Plan, including the mailing by certified mail of
a notice to the last known address shown on the Company’s or the Committee’s
records. If the Committee is unable to locate such a person entitled to benefits
hereunder, or if there has been no claim made for such benefits, the Company
shall continue to hold the benefit due such person, subject to any applicable
state escheat laws.

ARTICLE VI—Beneficiary Designation

Section 6.01 A Participant may designate a beneficiary and a contingent
beneficiary as part of his or her deferral election. Any beneficiary designation
hereunder shall remain effective until changed or revoked.

Section 6.02 A beneficiary designation may be changed by the Participant at any
time, or from time to time, by filing a new designation in writing with the
Company.

Section 6.03 If the Participant dies without having designated a beneficiary or
if the Participant dies and the beneficiary so named by the Participant has
predeceased the Participant, then the Participant’s estate shall be deemed to be
the beneficiary.

ARTICLE VII—Administration

Section 7.01 The books and records to be maintained for the purpose of the Plan
shall be maintained by the officers and employees of the Company at its expense
and subject to the supervision and control of the Committee. The Company shall
pay all expenses of administering the Plan either from funds set aside or
earmarked under the Plan or from other funds.

Section 7.02 To the extent permitted by law, the right of any Participant or any
beneficiary in any benefit or to any payment hereunder shall not be subject in
any manner to attachment or other legal process for the debts of such
Participant or beneficiary; and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.

Section 7.03 No member of the Board or of the Committee and no officer or
employee of the Company shall be liable to any person for any action taken or
omitted in connection with the administration of this Plan unless attributable
to their own fraud or willful misconduct; nor shall the Company be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director, officer or employee of the Company.

 

11



--------------------------------------------------------------------------------

Section 7.04 The Committee shall be the agent for service of process on the
Plan.

Section 7.05 Benefit payments hereunder shall be subject to withholding, to the
extent required (as determined by the Company) by applicable tax or other laws.

Section 7.06 The Plan shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Participant and their heirs,
executors, administrators and legal representatives.

Section 7.07 If any provision of this Plan is held invalid or unenforceable to
the extent necessary to effectuate the purposes of this Plan, its invalidity or
unenforceability shall not affect any other provisions of the Plan and the Plan
shall be construed and enforced as if such provisions had not been included
therein.

Section 7.08 The Plan is intended to comply with the requirements of section
409A of the Code, and shall in all respects be administered in accordance with
section 409A. Notwithstanding anything in the Plan to the contrary,
distributions may only be made under the Plan upon an event and in a manner
permitted by section 409A of the Code, and all payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” as defined under section 409A of the Code. All amounts to be
distributed under this Plan shall be paid, or commence to be paid, within 60
days after the Benefit Commencement Date, subject to the six month delay
described in Section 5.01(b), if applicable, or the applicable anniversary in
the case of installment payments, but in no event shall a payment be made after
December 31 of the calendar year in which the payment is scheduled to be made,
or otherwise in accordance with section 409A. In no event shall a Participant,
directly or indirectly, designate the calendar year of payment, except as
permitted by section 409A of the Code.

ARTICLE VIII—Amendment or Termination of Plan

Section 8.01 The Board may terminate the Plan or amend the Plan in whole or in
part, effective as of any date specified. Notwithstanding the foregoing, in the
event of a “Change in Control” of the Company, as such term is defined in the
Company’s Equity Compensation Plan, the Plan may not be amended in any manner
whatsoever that would diminish the value of a Participant’s interest in or
ultimate benefits under the Plan or accelerate any payment to a Participant.

 

12



--------------------------------------------------------------------------------

Exhibit A

Grandfathered Provisions

The terms of the Plan applicable to re-deferrals and distributions of
Grandfathered Deferrals are set forth on this Exhibit A. With respect to the
Grandfathered Deferrals, the Plan shall be operated in accordance with the terms
of the Plan in existence on October 3, 2004, as set forth in this Exhibit A, in
accordance with the “grandfather” provisions of section 409A of the Code.

ARTICLE I—Re-deferral Elections

Section 1.01

(a) For Grandfathered Deferrals, a Participant shall have the option of
postponing an elected Benefit Commencement Date by making an irrevocable
election to roll over such election prior to the year in which such benefit is
payable. Such re-deferral shall be for at least two (2) years from the year of
the original Benefit Commencement Date. A Participant shall make such election
on a form designated by the Committee.

(b) For the avoidance of doubt, an amount deferred in 2004 or earlier and any
earnings thereon shall always be deemed to be a Grandfathered Deferrals for the
purposes of this Exhibit A regardless of how many times or when such amount was
re-deferred as long as such amount was re-deferred in accordance with the terms
of the Plan in existence on October 3, 2004.

ARTICLE II—Death Benefits

Section 2.01 For Grandfathered Deferrals, in the event that a Participant dies
prior to his or her Benefit Commencement Date, the Participant’s Account shall
accrue annual earnings thereafter in accordance with Section 3.03 of the Plan
until such time as the Account is distributed. The beneficiary of such
Participant shall receive as a death benefit a single sum equal to the entire
value of the Account in January of the year immediately following the
Participant’s death.

Section 2.02 For Grandfathered Deferrals, in the event that a Participant dies
after the Benefit Commencement Date, the beneficiary of such Participant shall
receive as a death benefit a single sum equal to the entire value of the
Account.

ARTICLE III—Payment of Benefits

Section 3.01 A Participant’s Grandfathered Deferrals shall become payable to the
Participant as soon as administratively practical following the Benefit
Commencement Date specified in the Participant’s deferral election. If the
Participant has elected to receive his or her Account in annual installments,
the Participant’s Account will continue to be credited with earnings or losses
calculated in accordance with his or her elections. Each annual payment shall be
calculated by dividing the remaining value of the Account (or portion thereof)
by the number of remaining annual installment payments to be made to the
Participant.

 

13



--------------------------------------------------------------------------------

Section 3.02 A Participant’s death benefit shall be payable to the Participant’s
beneficiary as set forth in Article II.

Section 3.03 A Participant shall be paid the value of his or her Grandfathered
Deferrals beginning at the Benefit Commencement Date in a single sum or in
periodic installment payments payable annually for ten years as irrevocably
elected by the Participant.

Section 3.04 For Grandfathered Deferrals, in the event of the Participant’s
Disability or Retirement prior to the selected Benefit Commencement Date, the
Participant’s Benefit Commencement Date shall be adjusted to the January
following the Participant’s Retirement or Disability. In either case, the
Participant’s Account shall be paid in the manner prescribed on the
Participant’s election form, except with regard to the Participant’s originally
selected Benefit Commencement Date. For purposes of Grandfathered Deferrals,
(i) “Disability” shall have the meaning assigned to such term in the Company’s
disability plan as in effect on October 3, 2004, and (ii) “Retirement” shall
mean a Participant’s retirement as under Radian’s Pension Plan as in effect on
October 3, 2004.

Section 3.05 A Participant may elect at any time to be paid the entire amount of
the Participant’s Grandfathered Deferrals, including earnings thereon, in which
case the Participant shall be paid such amount, less 10% of such amount as an
early withdrawal penalty, as soon as practicable. Notwithstanding anything to
the contrary in the Plan, if a Participant makes an election under this
Section 3.05 to receive the Participant’s Grandfathered Deferrals, the
Participant shall no longer be eligible to participate in the Plan (which means
that the Participant may not make any subsequent elections to defer compensation
under the Plan).

 

14